Citation Nr: 1503735	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic low back pain with bilateral radiculopathy, and early arthritis (hereinafter "low back disability").

2.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for groin numbness, to include as secondary to service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's increased evaluation claim for a low back disability, the Board finds that a new examination is warranted.  The Veteran's last VA examination for her low back disability was in April 2010.  Since her last VA examination, the Veteran has suggested that her low back disability has worsened as she has requested another examination.  See June 2014 statement.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's low back disability may have worsened since her last VA examination, a remand is required to determine the current severity of her low back disability.  

With regard to the Veteran's service connection claims for bowel incontinence, urinary incontinence and groin numbness claimed as secondary to her service-connected low back disability, the Board finds that the April 2010 VA opinion is inadequate.  Based on a normal MRI of the lumbar spine which showed no evidence of compression deformity on any of the nerve roots, the April 2010 VA examiner opined that the Veteran's bowel incontinence, urinary incontinence and groin numbness was less likely than not related to her low back disability.  Although the VA examiner opined against a causal relationship, secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).  However, the April 2010 VA opinion did not address whether the Veteran's bowel incontinence, urinary incontinence or groin numbness were permanently aggravated by her service-connected low back disability.  Accordingly, an addendum VA opinion is required to address whether the Veteran's bowel incontinence, urinary incontinence, and groin numbness was permanently aggravated by her service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for her low back disability, bowel incontinence, urinary incontinence, and groin numbness that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records, including any additional treatment records from Dr. Whiteside.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected chronic low back pain with bilateral radiculopathy, and early arthritis.  This includes, but is not limited to, determining her range of motion and whether there is additional functional loss or other impairment due to flare-ups on account of pain, weakness, premature or excess fatigability, and incoordination.  

The VA examiner should also address the extent of any lower extremity radiculopathy.  

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should obtain an addendum to the April 2010 VA examination by the same examiner or another examiner if she is not available.  

The claims file, including a copy of this REMAND, should be made available for review in conjunction with the addendum.  

After a review of the record on appeal, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bowel incontinence was permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected low back disability?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's urinary incontinence was permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected low back disability?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's groin numbness was permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected low back disability?

If so, the examiner must note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the bowel incontinence, urinary incontinence, or groin numbness prior to the aggravation.

If the examiner cannot provide an answer to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




